t c no united_states tax_court michael vetrano and patricia vetrano petitioners v commissioner of internal revenue respondent docket no filed date in the petition petitioners alleged that wife w was entitled to relief from joint_and_several_liability under former sec_6013 i r c with respect to their joint_return for after trial sec_6015 i r c was enacted into law and former sec_6013 i r c was repealed w elected relief under subsections b and c of sec_6015 i r c in petitioners’ posttrial brief thereafter the court issued its first opinion which decided all of the other issues in the case but reserved w's qualification for relief from joint_and_several_liability in order to give w an opportunity to make a record to support her elections under subsections b and c of sec_6015 i r c subsequently w requested leave to withdraw without prejudice her elections for relief under sec_6015 and this opinion supplements our opinion in vetrano v commissioner tcmemo_2000_128 -- - c i r c and chose not to present any additional evidence regarding those issues r contends that w should not be permitted to withdraw without prejudice her elections under sec_6015 and c i r c and that w is not entitled to relief under either of those provisions held w's request to withdraw without prejudice the issue of her gualification for relief under subsections b and c of sec_6015 i r c is denied w placed those matters in issue in this case sec_6015 i r c prescribes the res_judicata effect that a final_decision in this case will have with respect to a later election by w under sec_6015 i r c and precludes granting w's request to withdraw her elections without prejudice held further w does not qualify for relief under subsection b of sec_6015 i r c nor has she shown that she meets the requirements of sec_6015 a i r c in order to be entitled to elect relief under sec_6015 i r c john r crayton for petitioners keith l gorman and john ef becker jr for respondent supplemental opinion whalen judge our memorandum findings_of_fact and opinion of this case was issued as tcmemo_2000_128 on date vetrano i in that opinion we found that mr vetrano had earned unreported net_income in and from his business of dealing in used automobile parts consisting primarily of payments from a company referred to as bmap that he is subject_to self- employment_tax on the unreported net_income of his used automobile parts business that the returns at issue are subject_to the fraud_penalty under sec_6663 and that some part of the underpayment for is due to the fraud of mrs vetrano we also sustained respondent's determination that petitioners had received unreported payments from four entities during the years in issue including a payment of dollar_figure from camden city probation in in vetrano i we did not consider mrs vetrano's claim for relief from joint_and_several_liability under former sec_6013 and sec_6015 of the internal_revenue_code we reserved those issues in order to give mrs vetrano an opportunity to make a record to support her claim of eligibility for relief under sec_6015 in view of the fact that sec_6015 was enacted after the trial of this case see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 hereinafter the act is referred to as rra unless stated otherwise in this opinion all section references other than references to sec_6015 are references to the internal_revenue_code as in effect during we must now decide three issues in order to complete our opinion in this case the first issue is whether to - grant mrs vetrano's request to withdraw from the case without prejudice the issue of mrs vetrano's eligibility for relief from joint_and_several_liability under former sec_6013 and sec_6015 the second issue is whether mrs vetrano is eligible for relief under sec_6015 and the third issue is whether mrs vetrano is eligible for relief under sec_6015 as of the date of her election or as of some later date background petitioners in this case make the following allegation for the tax_year mrs vetrano asserts the protection afforded to her under the provisions of sec_6013 respondent denied that allegation in the answer sometime later respondent served a request for admissions on petitioners included in that request is the following specification petitioner-wife is not entitled to such relief petitioners denied that specification in their response the case proceeded to trial on the basis of those pleadings in petitioners’ posttrial brief petitioners argued in detail that mrs vetrano qualifies for relief under sec_6013 in addition mrs vetrano elected and asserted that she is entitled to relief from joint and - several_liability under sec_6015 with respect to petitioners' return in reply respondent construed mrs vetrano's posttrial brief as an election for relief under both subsections b and c of sec_6015 as to relief under sec_6015 respondent noted that petitioners bear the burden of proving that mrs vetrano did not know and had no reason to know of the payments by bmap to her husband and respondent argued that the record contains ample evidence to prove that mrs vetrano knew of her husband's unreported income from bmap respondent also argued that it would not be ineguitable to hold mrs vetrano liable for the deficiency in tax for accordingly respondent determined that mrs vetrano is not eligible to elect application of sec_6015 and therefore denies her claim to limit her liability under that section as to relief under sec_6015 respondent noted that petitioners had not shown that mrs vetrano met a threshold requirement for eligibility set forth in sec_6015 a to elect sec_6015 relief respondent's brief states as follows mrs vetrano made her election on page of petitioners' brief a copy of the divorce petition filed on date was attached to that brief the brief also contains a statement that under sec_6015 a i mrs vetrano is legally_separated from mr vetrano petitioner based her eligibility upon being legally_separated from michael vetrano dollar_figure c a i however the mere filing of a divorce petition does not constitute legal_separation see morrison v morrison n j super sic sic a 2d sic ch nor has she supplied any evidence to support the statement in the brief that she was so legally_separated for that reason she was not eligible to make the election respondent also argued that mrs vetrano is not eligible to elect relief under sec_6015 because mr vetrano transferred assets to her as part of a fraudulent scheme to avoid tax and pursuant to sec_6015 a an election under sec_6015 by either of them is invalid respondent raised other issues to defeat or to limit relief under sec_6015 including the contention that mrs vetrano had actual knowledge of the items giving rise to the deficiency with the result that her election under sec_6015 does not apply to any part of the deficiency see sec_6015 c the contention that her share of the deficiency must be increased by the value of any disqualified_asset that was transferred to her sec_6015 a and the contention that under sec_6015 c all of the unreported items giving rise to the tax_deficiency should be allocated to her since she actively participated in the fraud following release of vetrano i the court issued an order directing the parties to advise the court of the action necessary to decide the issue of mrs vetrano's relief from joint_and_several_liability with respect to petitioners’ joint_return for through her attorney mrs patricia vetrano filed a response asking the court to withdraw without prejudice her request that the tax_court rule whether or not she is entitled to such relief in response to the court's order respondent asked the court not to permit mrs vetrano to withdraw the issue from the case without prejudice according to respondent mrs vetrano cannot withdraw her claim because the internal_revenue_service has already made a determination that her claim is denied respondent also asked the court to deny mrs vetrano's claim for relief under sec_6015 principally on the ground that there is sufficient evidence in the record to show that at the time she signed the return for she knew of each income item giving rise to the deficiency for that year in discussing sec_6015 respondent repeated the argument made in respondent's reply brief that mrs vetrano - - had not established her eligibility to elect relief under sec_6015 because she had not established either that she was no longer married to or was legally_separated from mr vetrano at the time she elected under sec_6015 nor had she established that she was not a member of the same household at any time during the 12-month_period ending on the date she made her election under sec_6015 see sec_6015 a respondent also repeated the arguments that mrs vetrano's election under sec_6015 does not apply to any part of the deficiency because mrs vetrano had actual knowledge of all of the items giving rise to the deficiency see sec_6015 c that her share of the deficiency should be increased by the value of certain disqualified assets that mr vetrano transferred to her sec_6015 a and that mrs vetrano should remain jointly and severally liable for the deficiency at issue because of her fraud see sec_6015 c respondent did not repeat the argument that mrs vetrano is ineligible to elect relief under sec_6015 because assets were transferred to her by her husband as part of a fraudulent scheme see sec_6015 a thereafter the court issued an order giving the partie sec_30 days in which to request further trial in this --- - case with respect to mrs vetrano's eligibility for relief under sec_6015 in that order the court noted that if further trial were not held pursuant to the request of the parties then the case would remain submitted on the basis of the existing record petitioners filed no report in response to the court's order and thus did not request further trial respondent's response to the court's order requests that further trial be held as to patricia vetrano's gualification to claim relief under sec_6015 the value of assets transferred to her under sec_6015 and any other facts the court may need to make a decision on the merits respondent also makes the following concession in addition respondent now understands that petitioners were divorced on date and to save time respondent would now concede that she is now divorced and she is entitled to make a claim under sec_6015 a discussion at the outset we note that former sec_6013 e was stricken from the internal_revenue_code upon the passage of sec_6015 see rra sec_3201 e 112_stat_740 this change applies to any_tax liability which arose after the date of enactment of rra ie date or any_tax liability which arose before such date - but which remained unpaid as of such date see rra sec_3201 112_stat_740 following passage of sec_6015 petitioners could no longer seek relief from joint_and_several_liability for mrs vetrano with respect to their joint_return for under former sec_6013 see 115_tc_118 114_tc_276 cf 115_tc_582 as mentioned above mrs vetrano elected relief under sec_6015 in petitioners' posttrial brief petitioners' entire argument regarding mrs vetrano's eligibility for relief under sec_6015 is as follows should this court determine that mr vetrano received the income from bmap in and that mrs vetrano is not entitled to the protection afforded to her under sec_6013 mrs vetrano hereby elects relief from the joint liability on the return under sec_6015 a copy of that provision is attached as exhibit a pursuant to sec_6015 a mrs vetrano is legally_separated from mr vetrano attached as exhibit b is a copy of the divorce complaint which was filed against her husband in the camden county superior court on date emphasis supplied petitioners did not seek to formally amend their petition to include relief under sec_6015 as an issue in this case but the parties and the court have treated it as having been placed at issue in these circumstances we treat mrs vetrano's election of relief under sec_6015 as an amendment to the petition placing sec_6015 at issue in these proceedings cf 114_tc_354 114_tc_333 the first issue for decision in this supplemental opinion is mrs vetrano's request to withdraw without prejudice the issue of whether she is entitled to relief from joint_and_several_liability under sec_6015 by asking to withdraw this issue without prejudice it is evident that mrs vetrano wants to preserve her right to elect relief under sec_6015 or c at a later time in considering mrs vetrano's request we note sec_6015 which provides as follows res_judicata --in the case of any election under subsection b or c if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the gualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the court determines that the individual participated meaningfully in such prior proceeding the above provision prescribes the effect that a final court decision for a particular taxable_year will have on a subsequent election by the taxpayer under subsection b -- or c of sec_6015 for the same taxable_year by its terms an individual cannot make an election under sec_6015 or c for any taxable_year that is the subject of a final court decision unless the individual's qualifica-- tion for relief under sec_6015 or c was not an issue in the prior court_proceeding and the individual did not participate meaningfully in the prior proceeding see sec_6015 stated differently an individual who participated meaningfully in a court_proceeding is precluded from electing relief under sec_6015 or c for the same taxable_year after the decision of the court becomes final whether or not the individual's gualification for relief under sec_6015 or c was an issue in the prior proceeding see sec_6015 sec_6015 was originally enacted as sec_6015 b by rra sec_3201 and as mentioned above became effective as to any liability for tax that remained unpaid as of the date of enactment of that act date see rra sec_3201 as originally enacted this provision was expressly applicable only to decisions of this court see former sec_6015 e b as enacted by rra in considering technical amendments to rra congress wanted to make it clear that a petition for review by the tax_court as provided by sec_6015 sometimes referred to as a stand-alone proceeding was not the exclusive procedure for review of issues involving sec_6015 but was an additional avenue by which innocent spouse relief could be considered see h conf rept pincite to effectuate that intent congress deleted the reference to the tax_court in the above res_judicata provision so that it would apply to a final_decision of any court and congress moved the provision from subsection e of sec_6015 which applies only to the tax_court to subsection g see consolidated appropriations act publaw_106_554 114_stat_2763 hereinafter referred to as consolidated appropriations act this amendment to rra became effective on date see id sec f stat 2763a-643 in discussing the proper time to elect relief under sec_6015 the conference_report that accompanied the consolidated appropriations act states as follows congress did not intend that taxpayers be prohibited from seeking innocent spouse relief until after an assessment has been made congress intended the proper time to raise and have the irs consider a claim to be at the same point where a deficiency is being considered and asserted by the irs this is the least disruptive for both the taxpayer and the irs since it allows both to focus on the innocent spouse issue while also focusing on the items that might cause a deficiency it also permits every issue including the innocent spouse issue to be resolved in single administrative and judicial process the bill clarifies the intended time by permitting the election under b and c to be made at any point after a deficiency has been asserted by the irs emphasis supplied h conf rept pincite thus congress expressed the view that taxpayers should be limited to a single administrative and judicial process to resolve issues under sec_6015 before sec_6015 and its predecessor were enacted if a court decision had become final as toa particular taxable_year the taxpayer could be barred under the doctrine_of res_judicata from seeking relief from joint_and_several_liability ina later proceeding for the same taxable_year see eg 15_f3d_756 8th cir 10_f3d_305 5th cir united_states v helmick aftr2d ustc par m d pa see generally 333_us_591 this was true whether or not relief from joint_and_several_liability had been an issue in the prior court_proceeding see united_states v shanbaum supra sec_6015 and its predecessor change the result that obtained under prior_law by permitting an individual who had not participated meaningfully in the prior court -- - proceeding to elect relief under sec_6015 or c as long as the individual's qualification for relief under sec_6015 or c was not an issue in the prior court_proceeding petitioners raised mrs vetrano's qualification for relief under both sec_6015 and c as an issue in this proceeding sec_6015 governs the effect that a final_decision in this case will have on a later election by mrs vetrano under sec_6015 or c we have no authority to override sec_6015 or vary its terms thus we have no authority to grant mrs vetrano's request for leave to withdraw her election under sec_6015 as an issue in this case without prejudice accordingly we consider mrs vetrano's election of relief from joint_and_several_liability under sec_6015 moreover the concerns about judicial economy as expressed by congress in the legislative_history the consolidated appropriations act quoted above and fairness to the parties support our reaching the issue on the merits in making her election under sec_6015 mrs vetrano did not limit the election to subsection b or subsection c we shall treat it as an election under both subsections the second issue in this supplemental - opinion is whether mrs vetrano is eligible for relief under sec_6015 sec_6015 is applicable to all joint filers who elect relief under that subsection and who establish that they meet the four other requirements set forth therein the other requirements are similar to the requirements that were prescribed by former sec_6013 e see butler v commissioner t c pincite one of those requirements is that the individual seeking relief under sec_6015 establish that in signing the return he or she did not know and had no reason to know that there was an understatement attributable to the erroneous items of the other spouse sec_6015 c see cheshire v commissioner 1t c notwithstanding the individual's knowledge or reason to know of some part of the understatement sec_6015 permits the individual to qualify for relief as to the remainder of the understatement if the individual establishes that in signing the return he or she did not know and had no reason to know the extent of the understatement see sec_6015 in that case the individual will be relieved of liability for tax to the extent that such liability is attributable to the portion of such understatement of which such individual did not know and had no reason to know sec_6015 we agree with respondent that the record of this case demonstrates that mrs vetrano knew of the portion of the understatement that is attributable to the payments received from bmap petitioners admitted that petitioner- wife was aware of all the payments that bmap made to petitioner--husband as to the remainder of the understatement petitioners failed to introduce any evidence to show that mrs vetrano did not know and had no reason to know of the unreported payment from camden city probation therefore we agree with respondent that mrs vetrano is not eligible for relief under sec_6015 as to any part of the understatement as to relief under sec_6015 the third issue in this supplemental opinion sec_6015 a imposes certain conditions for eligibility to elect relief under that subsection to meet the first such condition the taxpayer must prove that he or she is no longer married to or is legally_separated from the person with whom the joint_return was made or must prove that he or she was not a member of the same household with such individual during the 12-month_period ending on the date the election is filed see sec_6015 a -- - as to this first condition for electing relief under sec_6015 petitioners’ posttrial brief states as follows pursuant to sec_6015 a mrs vetrano is legally_separated from' mr vetrano attached as exhibit 'b' is a copy of the divorce complaint which was filed against her husband in the camden county superior court on date the complaint for divorce attached as exhibit b to petitioners' brief purports to have been filed in the state court days before the date on which petitioners’ posttrial brief was filed in this court there is no evidence that mrs vetrano was divorced from mr vetrano or became legally_separated from him during that 12-day period furthermore petitioners do not allege that mrs vetrano was not a member of the same household as mr vetrano during the 12-month_period ending on the date of her election under sec_6015 in this regard we note that according to the complaint for divorce mrs vetrano sought a divorce on the grounds of extreme cruelty pursuant to n j stat ann sec_2a c west she did not seek divorce on the grounds of separation for a period of at least or more consecutive months a separate ground for divorce under the new jersey - - divorce statute see n j stat ann sec_2a d west the language of sec_6015 a makes it clear that this eligibility requirement must be met as of the date the election is filed sec_6015 a i states that the electing spouse must be divorced or legally_separated at the time such election is filed and sec_6015 a ii states that the electing spouse must not have been a member of the same household with the nonelecting spouse during the 12-month_period ending on the date such election is filed if the taxpayer does not meet one of those requirements as of the date of the election then the taxpayer is not eligible to elect relief under sec_6015 see sec_6015 a i in that event it would appear that the taxpayer must file a second election when he or she meets the requirements of sec_6015 a there is no basis in the record of this case for the statement in petitioners' posttrial brief that mrs vetrano was legally_separated from mr vetrano at the time petitioner's posttrial brief was filed and her election under sec_6015 was made furthermore there is no evidence to show that mrs vetrano was no longer married to mr vetrano on the date of her election nor is there - - evidence to show that she had not been a member of the same household as mr vetrano during the 12-month_period ending on the date of her election therefore we agree with respondent that as of the date on which mrs vetrano filed her election under sec_6015 she was not eligible to make the election it is unnecessary for us to consider the other points raised in respondent's reply brief regarding mrs vetrano's election under sec_6015 c as noted above in response to the court's order giving the partie sec_30 days in which to request further trial respondent alleges that petitioners were divorced after the date on which petitioners filed their posttrial brief and as of that later date mrs vetrano met the requirement of sec_6015 a i and was eligible to elect under c respondent argues that the court should permit the parties to present evidence concerning the date of mrs vetrano's divorce because even if the initial claim could not be decided on the basis that it was premature this new evidence would cure that problem we agree with respondent that if mrs vetrano became eligible to elect relief under sec_6015 after the date of the first election then she could make a second --- - election under sec_6015 and place the issue of her eligibility for relief under sec_6015 before the court in these proceedings we have given her ample opportunity to do that however the election under sec_6015 is mrs vetrano's to make and she has made it clear that she does not seek to make a second election see sec_6015 we suspect that mrs vetrano did not make a second election because there would be little to gain from a second election in vetrano i we found that some part of the underpayment for was due to mrs vetrano's fraud based on the fact that she was aware of the payments received from bmap during and she played an important part in converting the checks received from bmap to cash were we to reach the merits of mrs vetrano's election under sec_6015 we no doubt would find her election invalid as to the payments from bmap because she had actual knowledge of those payments see sec_6015 c having failed to make a second election during these proceedings if mrs vetrano attempts to make an election under sec_6015 after the decision in this case becomes final then -- - the effect of the court's decision in this case will be governed by sec_6015 as discussed above on the basis of vetrano i and the above discussion decision will be entered for respondent
